Order, Supreme Court, Bronx County (Allen Saks, J.), entered January 17, 1997, which, to the extent appealed from as limited by defendants-appellants’ brief, denied defendants’ motion for summary judgment dismissing the complaint insofar as that motion sought dismissal of plaintiffs claim for negligent snow and ice removal, unanimously affirmed, without costs.
Since the record discloses the existence of factual issues respecting whether defendants, in the course of removing snow and ice accumulations on the public sidewalk abutting their residence, either created or heightened the hazard that is alleged to have caused plaintiffs fall and injury, defendants’ motion for summary judgment dismissing the complaint was properly denied (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Concur — Milonas, J. P., Rosenberger, Wallach and Mazzarelli, JJ.